EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Allen White on 8/8/2022.
The application has been amended as follows in the claims dated 7/28/2022: 
Claim 12, line 1, replace “claim 12” with --claim 11--.  


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:  The closest prior of record, Knight et al (2010/0031960) in fig 6 discloses an apparatus for supplying a gas mixture to a patient, comprising: a gas inlet line (line connecting heat exchanger (120) to oxygen concentrator (114), a permeation module (114) (oxygen concentrator may be a membrane separation module, and therefore can be a permeation module) (para [0078]) arranged on the gas inlet line (para [0068]), the permeation module (114) comprising a feed port in fluidic communication with the second gas line (as shown in fig 6, lower left portion of oxygen concentrator (114) includes a port connected to gas inlet line) (para 0068]), a retentate port (port on upper left portion of oxygen concentrator (114) connected to vacuum generator (124)) (para [0070]) and a permeate port (port on right side of oxygen concentrator (114) connected to supply line (121)) (para [0069]), a third gas line (line between oxygen concentrator (114) and vacuum generator (124)) in fluidic communication with the retentate port of the permeation module (114) (para [0070]), a fourth gas line (121) (supply line) in fluidic communication with the permeate port of the permeation module (para [0069]), and a source of air (112) (compressor draws in ambient air) in fluidic communication with the gas inlet line (via heat exchanger (112) and the fourth gas line (via oxygen concentrator (114)); and Hill et al (5,593,478) in fig 10 discloses an oxygen concentrator device including a gas inlet line (line including heat exchanger (15) between compressor (13) and valve (21)) (col 3, ln 45-53) comprising a gas inlet orifice (21) (valve) that splits into a first gas line entering a first absorption column (18) and a second gas line entering a second absorption column (18), wherein the absorption columns are configured to separate oxygen and pass it through (col 3, ln 62-65), and a fourth gas line (line at output of second column (18) containing small orifice (27)) (col 4, ln 24-28) fluidically connected to the first gas line (via column (18) and valve (21)), and a source of air (6) (air inlet) (col 3, ln 45-51) is fluidically connected to the first gas line and the fourth gas line (via valve (21) and columns (18)).  However, neither Knight et al, Hill et al, or the other prior art of record, either alone or in combination, disclose the first gas line and the fourth gas line meet to form a fifth gas line (37), and the source of air is in fluidic communication with the fifth gas line via a sixth gas line (36) comprising a third flow sensor.  Therefore, claims 1-8 and 10-12 have been found to be allowable, since any conclusion of obviousness would be based on improper hindsight reasoning, using knowledge gleaned only from applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260. The examiner can normally be reached Monday-Friday 8:30 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                        
/COLIN W STUART/Primary Examiner, Art Unit 3785